[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-11943                 ELEVENTH CIRCUIT
                                                               December 16, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                     D. C. Docket No. 94-14098-CR-WPD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDWIN REGINALD STRAUGHTER,
a.k.a. Pooh,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (December 16, 2008)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Edwin Reginald Straughter, a federal prisoner proceeding pro se, appeals the
district court’s denial of his motion to reduce his four concurrent life sentences

under 18 U.S.C. § 3582(c)(2). The district court denied the motion because it

found that Straughter was sentenced as a career offender, under U.S.S.G. 4B1.1,

two of the underlying offenses called for a mandatory minimum life sentence, and,

accordingly, Amendment 706 to the Sentencing Guidelines did not change his

guideline range.

          Although Straughter concedes that he was sentenced as a career offender, he

argues that he still was eligible for a sentence reduction based on Amendment 706

to the Guidelines, Booker1 , and Booker’s progeny. “In a proceeding to modify a

sentence under 18 U.S.C. § 3582(c)(2), we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.”

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002). We review for an

abuse of discretion a district court’s decision whether to reduce a sentence pursuant

to § 3582(c)(2). Id.

      Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant if that defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.



      1
          United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                                2
§ 994(o).” 18 U.S.C. § 3582(c)(2). In such a case, the court may reduce the

defendant’s sentence, after considering applicable § 3553(a) factors, “if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

       The Sentencing Commission’s policy statement on retroactive reduction of

sentences, U.S.S.G. § 1B1.10, provides that:

       In a case in which a defendant is serving a term of imprisonment, and
       the guideline range applicable to that defendant has subsequently been
       lowered as a result of an amendment to the Guidelines Manual listed
       in subsection (c) below, the court may reduce the defendant’s term of
       imprisonment as provided by 18 U.S.C. § 3582(c)(2), and any such
       reduction in the defendant’s term of imprisonment shall be consistent
       with this policy statement.

U.S.S.G. § 1B1.10(a)(1).2 However, a reduction in the term of imprisonment is not

consistent with the Guidelines policy statement, and therefore not authorized by

§ 3582(c)(2), if “an amendment listed in subsection (c) does not have the effect of

lowering the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B);

see also United States v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003) (stating

that only retroactively applicable amendments “that have the effect of lowering the

sentencing range upon which a sentence was based, may be considered for


       2
         All citations to § 1B1.10 are to the version in the 2007 Guidelines Manual as modified by
the May 1, 2008 Supplement. The May 1, 2008 Supplement supercedes the March 3, 2008
Supplement and, “when used in conjunction with the 2007 Guidelines Manual . . . constitutes the
operative Guidelines Manual effective May 1, 2008.” See U.S.S.G. Cover (Supp. May 1, 2008).

                                                3
reduction of a sentence under § 3582(c)(2)”). Accordingly, a sentence reduction is

not authorized where an amendment “is applicable to the defendant but . . . does

not have the effect of lowering the defendant’s applicable guideline range because

of the operation of another guideline or statutory provision (e.g. a statutory

mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10, comment.

(n.1(A)).

      Amendment 706, which is listed in U.S.S.G. § 1B1.10(c), was made

retroactive by Amendment 713. See U.S.S.G. App. C, Amend. 713 (Supp. May 1,

2008); U.S.S.G. § 1B1.10(c) (Supp. May 1, 2008); see also, United States v.

Stratton, 519 F.3d 1305, 1307 (11th Cir. 2008). Amendment 706 reduced offense

levels in certain crack cocaine cases by two levels, as reflected in the drug quantity

table in U.S.S.G. § 2D1.1(c). See U.S.S.G. App. C, Amend. 706 (2007).

Nevertheless, Amendment 706 does not serve as a basis for a sentence reduction if,

based on the operation of another guideline or statutory provision, it does not lower

a defendant’s guideline range. U.S.S.G. § 1B1.10, comment. (n.1(A)).

      In United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), we recently held

that defendants sentenced as career offenders under U.S.S.G. § 4B1.1 typically are

not eligible for a sentence reduction under § 3582(c)(2) based on Amendment 706

because the Amendment would not affect their guideline ranges, even though it



                                           4
reduced the base offense levels. Moore, 541 F.3d at 1330. Similarly, we have also

held that defendants sentenced as armed career criminals under U.S.S.G. § 4B1.4

are not eligible for a sentence reduction under § 3582(c)(2). United States v.

Thomas, No. 08-11492, slip. op. at 210 (11th Cir. Oct. 23, 2008); see also United

States v. James, No. 08-12067, manuscript op. at 5-6 (11th Cir. Nov. 12, 2008)

(holding that defendant was not entitled to a § 3582(c)(2) sentence reduction when,

based on the amount of crack and powder cocaine he was responsible for and an

intervening change in the Guidelines, his offense level was higher under

Amendment 706 than when he was sentenced).

      Straughter was ineligible for a sentence reduction under § 3582(c)(2)

because, although Amendment 706 may have reduced his crack cocaine base

offense level, it did not affect his final guideline range, which was based on the

career offender enhancement. Likewise, in regards to counts one and five,

Straughter was ineligible for a sentence reduction because the guideline range for

those charges was based on the mandatory statutory life sentence, under U.S.S.G.

§ 5G1.1(b).

      AFFIRMED.




                                           5